DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Objections
Claims 9-15 are objected to because of the following informalities:  
Claim 9, line 3, “providing the first clock input” was claimed. It appears --providing a first clock input was meant--. 
Claims 10-15 are objected to based on the dependence from claim 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhee et al. (US 2008/0172193).
Regarding claim 16, Rhee discloses a circuit [e.g. fig. 11] for generating a pulse output having a controllable [e.g. controlled to generate a fixed pulse width] pulse width, comprising: a delay line [e.g. 606s] having a plurality of stages; a delay per stage calculation circuit [e.g. 602, 604, also see para. 0050] configured to determine a per-stage delay of the delay line using a sampling clock input [e.g. the input clock signal of 604. Unlike “a replica delay line”, sampling clock input is vague; for example, one cycle of a clock input to CNT 604 will generate an output (e.g. one to one relationship).]; a pulse generation circuit [e.g. 610] configured to generate the pulse output by using the delay line and based on the per-stage delay; wherein the delay line receives a fast clock input [e.g. the input of the delay line 606s, note: a fast clock input is  interpreted as a clock input since claim does not specify the fast is in comparison to what signal ]; wherein the delay per stage calculation circuit determines the per-stage delay of the delay line based on operation of the delay line receiving the fast clock input.

Allowable Subject Matter
Claims 1-15 are allowed. Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842